Broyles, C. J.,
dissenting. The negotiable-instruments act (Ga. L. 1924, p. 126) was passed after the enactment of the securities act (Ga. L. 1920, p. 250), and expressly repealed the act approved August 19, 1913, known as the “blue-sky law.” In my opinion the negotiable-instruments law, which was in force when the note sued on in the instant case was executed, by implication so modified the law of negotiable instruments as contained in the securities act as to exclude the note in question from the operation of that law. I think that the court erred in overruling the demurrer to the defendant’s answer, and in directing a verdict in favor of the defendant.